Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
	Claims 1-18 are pending.
	Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The reference of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display device in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “the second light emitting element comprising … an inorganic light emitting layer …” as recited in claim 1.
The most relevant prior art references (US 2019/0165060 A1 to Choi) substantially teach some of following limitations (but not the limitations stated above):
Choi discloses a display device (in Fig. 2A) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a substrate (101) comprising a first display area (non folding area NFA) and a second display area (folding area FA) which is closer to an edge (an edge of folding area FA when the substrate is folded) of the display device than the first display area (NFA); a light emitting element layer (OLED layer 130) comprising: a first light emitting element (OLED 130 in NFA) in the first display area (NFA) of the substrate, the first light emitting element (OLED 130 in NFA) comprising a first electrode (131), an organic light emitting layer (132) and a second electrode (133), and a second light emitting element (OLED 130 in FA) disposed in the second display area (FA) of the substrate, the second light emitting element (OLED 130 in FA) comprising a first electrode (131), … and a second electrode (133); and a thin-film encapsulation layer (encapsulation unit 140) on the light emitting element layer (OLED layer 130).  
Therefore, the claim 1 is allowed. 
Regarding claims 2-13, they are allowed due to their dependencies of claim 1.
Regarding claim 14, similar to claim 1, the claim 14 includes allowed limitation of “the second light emitting element including an inorganic light emitting layer”. Therefore the claim 14 is allowed. 
Regarding claims 15-18, they are allowed due to their dependencies of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898